DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second extension (claim 3) and the downward extension being fixedly attached to the air output end of the case (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 35.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,564,124 to Elsherif et al. (Elsherif) in view of US 2007/0118956 A1 to Sawieki et al .
Regarding claim 1, Elsherif teaches an assembly for gluteal cleft moisture reduction (title) comprising a case (11) having a plurality of walls (see for example Figs. 6-8), the case being opened by an air input port (86) and having an air output end (see for example Figs. 7 and 8 and Col. 5, lines 66-67 which states “As shown, the air outlet 54 extends from the top surface 53 of the blower 11), an air tube (54) having an upper end (Figs. 6-8), a lower end (Figs. 6-8) and a medial portion spanning between said ends (Figs. 6-8), said tube’s upper end extending toward the case’s air output end (Figs. 6-8), a flexible skin contact plate (18) ventrally overlying the air tube’s medial portion see for example Fig. 4), an air conduit (66) within the case, said conduit having an input end communicating with the case’s air input port and having an output end communicating with the air tube’s upper end (Fig. 8), an electric motor and air impeller combination (50 and 52) within the case (Figs. 7 and 8), said combination being adapted for moving air through the conduit (Col. 6, lines 59-61 which states “The fan draws air in axially, as suggested by arrows 76, and expels air tangentially through ports 79 to outlet 54, as suggested by arrows 78.”), an electric battery (94) and a matrix of electrical conductors operatively interconnecting the electric motor and the battery (inherent in that operation of the blower is controlled by a controller 98 and the battery pack is coupled to drive the fans through the controller).  However, Elsherif is silent with respect to the electric battery being within the case.  
Sawicki teaches an analogous assembly to that of Elsherif as well as a battery (16) within the case ([0061] which states in part that “Preferably, the batteries may be housed in the ventilation unit 10 itself, or attached to the ventilation unit 10…”) that may be disposable or rechargeable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the battery within the ventilation unit itself as an obvious matter of engineering design choice as Sawicki teaches the this is one of a preferable location for the battery unit of a personal ventilating apparatus.
Regarding claim 2, the combination teaches the assembly of claim 1 as well as further comprising a fabric boot (20) covering the flexible skin contact plate.
Regarding claim 13, the combination teaches the assembly of claim 2 as well as Elsherif teaching an on/off switch (98) and an embodiment of Sawicki teaching a recharging slot (430) which is necessarily operatively incorporated within the matrix of electrical conductors.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the recharging slot of Sawicki so as to allow for the recharging of the battery as taught by Sawicki ([0100]).
Regarding claim 14, the combination teaches the assembly of claim 13 as well as Elsherif teaching wherein the on/off switch is supported on a lateral case wall (Fig. 6).
Regarding claim 15, the combination teaches the assembly of claim 15, but not wherein the recharging socket is supported upon a lower case wall.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the socket as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794